      Case 4:11-cv-00129-JAJ-CFB Document 323 Filed 06/01/20 Page 1 of 5




                              IN THE U.S. DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

SUSAN THAYER,                                           Case No. 4:11-cv-00129-JAJ-CFB
Qui Tam Plaintiff/Relator
    ON BEHALF OF HERSELF AND ON                         DEFENDANT PLANNED
BEHALF OF THE U.S. OF AMERICA,                          PARENTHOOD OF THE
               Plaintiffs,                              HEARTLAND’S MOTION TO
                                                        BIFURCATE FEE ISSUES OR IN
vs.
                                                        THE ALTERNATIVE FOR AN
PLANNED PARENTHOOD OF THE                               EXTENSION OF TIME
HEARTLAND, INC. (f/k/a PLANNED
PARENTHOOD OF GREATER IOWA,
INC.),
               Defendant.



       Defendant Planned Parenthood of the Heartland, Inc. (f/k/a/ Planned Parenthood of

Greater Iowa, Inc.) (“PPH”), by and through its undersigned counsel, respectfully moves for an

order bifurcating the briefing on PPH’s forthcoming Motion for Attorneys’ Fees, or in the

alternative, for an extension of time to file its Motion for Attorneys’ Fees.

       1.      On May 20, 2020, this Court entered final judgment in favor of PPH. (Dkt. 322.)

       2.      As the prevailing party in this False Claims Act matter, PPH is entitled to move

for attorneys’ fees pursuant to 31 U.S.C. §3730(d)(4). PPH’s deadline to file its Motion for

Attorneys’ Fees is currently June 3, 2020 under Federal Rule of Civil Procedure 54(d)(2)(B)(i).

       3.       An award of fees under is necessarily a two part inquiry. The first is whether

PPH has a legal entitlement to attorneys’ fees in this case. If PPH demonstrates that legal

entitlement, the second issue is what amount of fees may be appropriate.

       4.      Federal Rule of Civil Procedure 54(d)(2)(C) provides that “[t]he court may decide

issues of liability for fees before receiving submissions on the value of services.” Courts


                                                -1-
      Case 4:11-cv-00129-JAJ-CFB Document 323 Filed 06/01/20 Page 2 of 5




regularly allow the party moving for attorneys’ fees to bifurcate the briefing into two parts, with

the Court deciding whether the moving party has a legal entitlement to fees first, and allowing

briefing as to the exact amounts of the fees thereafter. See e.g., Johnson v. Endicott Clay Prods.

Co., 2002 WL 539062 (D. Neb. April 11, 2002) (granting defendants’ motion on issue of

plaintiff’s liability for defendants’ fees, and setting schedule to submit documentation supporting

itemization of fees); Hudson v. Univ. Studios, Inc., 2009 WL 536564 (S.D.N.Y. March 4, 2009)

(same); Chivalry Film Prods. v. NBC Univ., Inc., 2007 WL 4190793 (S.D.N.Y. Nov. 27, 2007)

(same); Allen v. Ghoulish Gallery, 2008 WL 802980, at *1 (S.D. Cal. Mar. 24, 2008) (noting that

“[a]s permitted under Federal Rule of Civil Procedure 54(d)(2)(C), the Court determined liability

for attorney’s fees before receiving submissions regarding the amount of such fees”).

       5.      Accordingly, PPH respectfully requests that this Court bifurcate the briefing on

the attorneys’ fees issues. Specifically, PPH proposes that the parties first brief the issue of

whether PPH has any legal entitlement to attorney’s fees under 31 U.S.C. § 3730(d)(4)—namely,

whether the claim “was clearly frivolous, clearly vexatious, or brought primarily for purposes of

harassment.” If the Court rules in PPH’s favor, PPH will submit documentation itemizing its

fees and supporting the reasonableness of its fee request pursuant to Local Rule 54A.

       6.      This case encompasses over eight years’ worth of litigation, and PPH’s attorneys’

time entries span hundreds of pages. The process of reviewing each time entry and redacting

each narrative for any attorney-client privileged matter is a labor-intensive process for PPH’s

attorneys, who have been representing PPH pro bono for the entirety of this matter. PPH

necessarily requires more than the currently authorized 14-days to complete this process.

       7.      Plaintiff-Relator would likewise need to expend efforts in reviewing PPH’s fee

request and responding to the reasonableness of PPH’s fees in its brief. Therefore, bifurcation


                                               -2-
      Case 4:11-cv-00129-JAJ-CFB Document 323 Filed 06/01/20 Page 3 of 5




would preserve the resources of the parties by allowing the parties to phase their efforts as

appropriate to the Court’s ruling, while also streamlining the issues before the court.

       8.       If the Court grants PPH’s motion for bifurcation, and should the Court determine

that PPH is entitled to attorneys’ fees, PPH explicitly preserves any and all arguments related to

the reasonableness as to the amount of fees claimed by PPH.

       9.      In the alternative, should the Court prefer that PPH brief all fee-related issues in

one submission, PPH requests an extension of time to and including June 19, 2020, to submit its

Motion for Attorneys’ Fees.

       Therefore, PPH respectfully requests that this Court grant PPH’s motion to bifurcate the

briefing for attorneys’ fees and costs as permitted under Fed. R. Civ. P. 54(d)(2)(C), or in the

alternative, to allow PPH an extension of time to and including June 19, 2020 to file its Motion

for Attorneys’ Fees.

       Dated: June 1, 2020

                                              Respectfully submitted,
                                              /s/ Kristen C. Rodriguez
                                              One of the Attorneys for Defendant




                                                -3-
      Case 4:11-cv-00129-JAJ-CFB Document 323 Filed 06/01/20 Page 4 of 5




Alan S. Gilbert, pro hac vice                  Stanley J. Thompson
Kristen C. Rodriguez, pro hac vice             Jonathan C. Wilson
DENTONS US LLP                                 DAVIS BROWN KOEHN SHORS & ROBERTS PC
233 S. Wacker Drive, Suite 5900                215 10th Street, Suite 1300
Chicago, IL 60606                              Des Moines, IA 50309
Telephone: 312-876-8000                        Telephone: 515-288-2500
alan.gilbert@dentons.com                       stanthompson@davisbrownlaw.com
kristen.rodriguez@dentons.com                  jonathanwilson@davisbrownlaw.com

Carter White, pro hac vice
DENTONS US LLP
1221 Avenue of the Americas
New York, New York 10020-1089
Telephone: 212-398-7619
carter.white@dentons.com


              Attorneys for Defendant Planned Parenthood of the Heartland, Inc.




                                            -4-
       Case 4:11-cv-00129-JAJ-CFB Document 323 Filed 06/01/20 Page 5 of 5




                              IN THE U.S. DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

SUSAN THAYER,                                            Case No. 4:11-cv-00129-JAJ-CFB
Qui Tam Plaintiff/Relator
    ON BEHALF OF HERSELF AND ON
BEHALF OF THE U.S. OF AMERICA,
               Plaintiffs,
vs.
PLANNED PARENTHOOD OF THE
HEARTLAND, INC. (f/k/a PLANNED
PARENTHOOD OF GREATER IOWA,
INC.),
               Defendant.


                                 CERTIFICATE OF SERVICE
        I, Kristen C. Rodriguez, hereby certify that on June 1, 2020, I caused the foregoing

DEFENDANT PLANNED PARENTHOOD OF THE HEARTLAND’S MOTION TO

BIFURCATE FEE ISSUES OR IN THE ALTERNATIVE FOR AN EXTENSION OF

TIME to be electronically filed with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to attorneys of record.


                                                       /s/ Kristen C. Rodriguez

114889585




                                                 -5-
